DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3 are pending in the instant application. Claims 1-3 are rejected. 
Information Disclosure Statements
	The information disclosure statements filed on October 10, 2019, November 12, 2019 and December 10, 2020 have been considered and signed copies of form 1449 are enclosed herewith. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/186157 A1 (US 2018/0147138 A1 is an English equivalent) in view of WO 2011/024354 A1 (US 2012/0149664 A1 is an English equivalent). 
US 2018/0147138 A1 discloses a transdermal absorptive liquid formulation comprising 40 to 98 wt% propylene glycol, 0.1 to 5 wt% phosphatidylcholine, and 0.1 to 25 wt% of a medication (see claim 1); and a formulation that further comprises an alkanolamine (see claim 2). The reference also states that a propylene glycol-containing liquid, which is prepared by adding water and a solubilizer, such as polyethylene glycol, to propylene glycol, can further comprise a polyhydric alcohol, such as glycerol or 1,3-butanediol, as needed and the content of the polyhydric alcohol is preferably less than 30 wt% relative to the propylene glycol-containing solution and preferably less than 50 wt% relative to the propylene glycol (see paragraphs [0025]-[0026]). As an example, US 2018/0147138 A1 states that the purpose is to provide a transdermal absorptive liquid formulation comprising 6.0 wt% memantine, 0.6 wt% phosphatidylcholine, 68.9 wt% propylene glycol, and 18.0 wt% water (see reference preparation example a in Table 6 on page 5) that has a short transdermal absorption lag time, that can rapidly achieve a maximum transdermal penetration rate, and that has markedly reduced skin irritation (see [0007]). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to changed the constitution and the content amounts of the ingredients in the transdermal absorptive liquid disclosed in US 2018/0147138 A1, use the mixture of propylene glycol and glycerol described in US 2012/0149664 A1 in place of propylene glycol and arrive at the formulation of the instant claims with a reasonable expectation of success. The motivation would have been to achieve a suitable configuration from the viewpoint of transdermal absorption time and penetration rate, well as skin irritation. Thus, a prima facie case of obviousness has been established. 



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.